Citation Nr: 1643317	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-02 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for residuals of a back injury.

2. Entitlement to service connection for residuals of a head injury, to include strokes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  A transcript is of record.

This claim was previously before the Board in April 2014, August 2015 and January 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Residuals of a back injury from active service have not been present and did not manifest within a year of service.

2.  Residuals of a head injury from active service, to include strokes, have not been present and did not manifest within a year of service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for residuals of a head injury, to include strokes, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to initial adjudication of the Veteran's claim decided herein, a letter dated in February fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in October 2009 and July 2014 in conjunction with his claim, and addenda to the examination reports were obtained in March 2016 and April 2016.  The examiner provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   In many cases, medical evidence is required for the evidence to be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis and brain hemorrhage or thrombosis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran is seeking service connection for residuals of a back injury and a head injury, including a stroke.  The STRs show that in August 1978 the Veteran complained of neck pain after making a quick motion while working on his car.  In April 1980, the Veteran received sutures on his scalp due to a laceration after hitting the back of his head in a fall.  A December 1983 treatment note shows that the Veteran complained of neck and upper back pain after falling off of a motorbike.  The Veteran again complained of neck pain in February 1984.  The April 1984 discharge examination report states that the Veteran was treated with a cervical collar after the December 1983 accident.  He was noted to have had lacerations to the head while playing hockey in 1975-76 and after a fall in 1980 or 1981.  The Veteran indicated on a medical history report that he had never had recurrent back pain.  He wrote that he had had a neck injury three to four months ago.

The Veteran wrote in a work history report provided for a claim with the Social Security Administration that he worked as an electronic technician at Raytheon from 1986 to 1993 and on and off as a construction framer from 1993 to September 2003.  He frequently lifted 50 pounds or more while working for Raytheon and lifted as much as 160 to 180 pounds.

September 2003 private treatment records show a diagnosis of rule out cerebrovascular accident (CVA or stroke) after complaints of slurred speech, a headache, and numbness in the left side of the face and hands.  The Veteran was later noted to have had two strokes in September 2003.  October 2003 private rehabilitation treatment records note that the Veteran's problems began eight to ten months before when he developed numbness and paresthesias of his arms and face and that he had had a stroke in September 2003.  A November 2003 cerebral angiogram suggested vasculopathy.

At July 2008 VA psychological treatment the Veteran reported suffering trauma in an accident during service while riding as a passenger on a motorcycle driven by a friend, who was killed in the accident.  Since service, the Veteran had worked at Raytheon, in construction, and as a disc jockey.  The Veteran reported a chronic back injury at August 2008 VA treatment that occurred during service in 1982 for which he had had physical therapy over the past three months.  At March 2009 VA neuropsychology treatment it was noted that in 1981 the Veteran fell off of a trailer and hit his head without a loss of consciousness.  The treating physician opined that it was not likely that the 1981 traumatic brain injury was the cause of the current cognitive problems because there was limited impairment on testing and most individuals with mild traumatic brain injury recover cognitive functioning in days to weeks from the incident.  It was noted separately that the Veteran reported that his poor concentration, impulsivity, and difficulties with organization began after the 2003 strokes.  The Veteran did not recall experiencing any functional or cognitive difficulties following his in-service fall.  At July 2009 VA treatment the Veteran reported having back pain since an in-service injury.  An MRI of the lumbar spine showed a considerable degree of central stenosis at L4-L5 and foraminal stenosis.

The Veteran had a VA traumatic brain injury (TBI) examination in October 2009 at which he reported falling during service and hitting his head on a weapon, resulting in a skin abrasion and bleeding.  He was unable to seek medical attention for approximately eight hours because his unit was in the middle of a drill, and he went in and out of consciousness during that time.  The examiner noted that the Veteran had several psychological stressors, including bankruptcy and divorce, and that he had cognitive deficits as a result of strokes.  The Veteran denied headaches, dizziness or vertigo, weakness or paralysis, balance problems, or memory problems.  He said that he had problems with executive function and felt disorganized and that he had back pain.  A physical examination was normal, and the examiner noted that there were no sequela of TBI.  The examiner felt that there was no relationship between the Veteran's stroke and the in-service head injury.  The Veteran's family history showed a strong genetic predisposition for a cerebrovascular accident.  It was less likely than not that the strokes were related to the in-service head injury.  At an October 2009 VA mental disorders examination, the Veteran reported having headaches since service.  The examiner felt it was less likely than not that there was any minimal TBI from the in-service accident.  It was at least as likely as not that there was mild TBI from the 2003 strokes.

The Veteran had a January 2010 VA neurology consultation at which he said that his strokes were caused by the in-service head injury.  He discussed headaches when the treating physician asked why he was seeking treatment.  The physician noted that the headaches were associated with a recent prescription of Aggrenox and were no longer present.  It was also noted that the Veteran had significant lumbar spinal stenosis and that several physicians had opined that there was no provable association between the strokes, back pain, and the in-service injuries.  The Veteran said that a physician at Beth Israel Hospital had opined otherwise.  At January 2010 VA neurology follow up treatment, the Veteran reported having had low back pain for 27 years.  VA neurology treatment notes from January 2010 also state that the Veteran had headaches consistent with TBI but that they could also be associated with his stroke.  The Veteran reported a 30 year history of constant low back pain at September 2010 VA treatment.  In November 2011, the Veteran told a treating provider that he had had persistent low back pain since he fell and hit his back on a trailer in 1981.   

At January 2012, June 2012 and September 2012 VA treatment the Veteran said that he had had back pain since 1981 when he fell on an ammunitions trailer.  The Veteran said at April 2013 VA treatment that he had smoked marijuana for 40 years to relieve chronic back pain.  In January 2014 a VA physician wrote that the Veteran has a history of stroke and chronic back pain.  The Veteran reported that he fell in 1983 while serving in the military resulting in back trauma that caused chronic low back pain.

The Veteran testified at the February 2014 hearing that during service there was an incident in which he fell approximately five feet off of a trailer, landing on the pavement.  His low back hit the edge of the trailer, which caused his head to snap back and scalp to be torn open from hitting the trailer.  He did not receive treatment for over nine hours due to the exercise he was in the midst of, and during that time he drifted in and out of consciousness.  The treatment did not include any imaging, and the Veteran noted that the STRs were inaccurate in that they state that he received three sutures but records from ten days later state that five sutures were removed.  The Veteran also said that the STRs are inaccurate in stating that he hit his head from falling off of a motorcycle and his neck while working on his automobile, and that neither of those incidents occurred.  He feels that his actual injuries from the fall he described were minimized due his role in handling nuclear weapons.  Furthermore, the Veteran testified that a private doctor who performed an angiogram when he had a stroke in 2003 told him that the in-service head injury resulted in the stroke.  The Veteran also testified that he received a cervical collar during service when he hurt his neck from walking into the wingtip of an airplane.

A May 2014 MRI of the lumbar spine showed mild to moderate degenerative changes of the lower lumbar spine with canal stenosis at L4-L5.  The Veteran had a VA examination in July 2014 for his back at which he was diagnosed with degenerative disc disease and facet arthritis of the lumbar spine with foraminal and central canal stenosis and L4 on L5 anterolisthesis with foraminal stenosis and sciatica.  He described the incident from service in which he fell and hit his back and head on the trailer.  After service he worked building missiles for Raytheon until the plant closed in 1994.  The Veteran said that the back pain had become more severe in the past two years, and he denied a post-service back injury.  The pain is persistent and was aggravated by ambulation.  The examiner opined that it was less likely than not that the back condition was incurred in service or was caused by the claimed in-service injury, event or illness.  It was noted that the STRs do not show complaints or treatment related to the low back, including after the April 1980 incident in which the Veteran received stitches in his head.  The Veteran worked in missile construction after service and indicated that his back became significantly symptomatic 28 years after discharge from service and 31 years after the April 1980 fall.  The examiner felt that the back condition could be attributable to the normal aging process or other disease or events.

In a September 2015 examination report addendum, the October 2009 TBI examiner opined that it was less likely than not that the Veteran had TBI or a stroke that was related to the in-service head injury.  He noted that the STRs do not show that the Veteran reported alteration of consciousness, pre or posttraumatic amnesia, and other possible residuals of TBI.  The post-head injury treatment records do not show any complaints that might be construed as residuals of TBI.  Regarding his strokes, the Veteran contends that a piece of a hematoma migrated to a blood vessel many years later and caused his stroke.  The examiner noted that as a Board certified neurologist, he felt that this contention has no basis in the current understanding of how a stroke occurs.  Strokes are typically the result of thrombosis secondary to arterial disease or emboli, most commonly from a cardiac source.  Any hematoma that could have resulted from the in-service injury would be extracranial (underneath the scalp but outside of the cranial vault).  It could not possibly have affected the blood vessels of the Circle of Willis, which are deep inside the brain.  Therefore, the examiner felt that the Veteran's strokes are not related to the service-connected events.  The examiner also felt that the headaches were not related to the head injuries because it had been noted at the mental health examination that the headaches started after his strokes in 2003.

In an addendum to the July 2014 VA examination report, the examiner wrote in September 2015 that there is no objective evidence of a back or neck injury with sequelae in the STRs.  Furthermore, the records from the Social Security Administration do not mention a back or neck condition.  The examiner felt that if the Veteran had incurred a significant back injury in service, he would not have been physically able to continue employment in construction for 20 years.  The Veteran's current back diagnosis was consistent with the normal aging process and employment in construction for 20 years.  The objective evidence in the claims file and other medical documents are not consistent with a back condition incurred in service.

In a February 2016 VA neurological examination report addendum, the examiner wrote that it was less likely than not that the Veteran sustained a TBI when he hit his head during service based on the complaints on the STRs.  Regarding the Veteran's contention that the in-service injury caused the post-service strokes, strokes such as those suffered by the Veteran are typically the result of thrombosis secondary to arterial disease or emboli, most commonly from a cardiac source.  A hematoma from the in-service injury could not have reached blood vessels deep inside the brain.  In a March 2016 opinion, the examiner noted that October 2003 the Veteran was treated for headaches that resolved with Percocet and that in October 2009 the Veteran denied headaches.  Furthermore, the Veteran's treatment records, which included over 200 encounters over several years, including some with neurology, did show the Veteran seeking care for headaches and did not include headaches in the list of his problems.  It was less likely than not that headaches were currently present.

In a February 2016 VA back examination report addendum, the examiner opined that it was less likely than not that a back condition was incurred in or caused by an in-service injury.  The examiner felt that there was no objective evidence of a back or neck injury with sequelae in the STRs.  The STRs show that the Veteran was diagnosed with torticollis, which is a muscle spasm condition, in December 1983 and February 1984.  It was also noted that the separation examination did not mention a back condition and that the neck injury resolved without sequelae.  The current back condition was consistent with the normal aging process and the post-service employment in construction.   In an April 2016 examination report addendum,  the examiner wrote that it was "barely probable" that the Veteran had some slight degree of back pain following military service.  The Veteran's work in construction showed that any pain that existed was clearly not impairing.  The examiner noted that the Veteran's report of using marijuana for back pain for 40 years would actually make it predate military service.  Based on the treatment records, the examiner felt that the marijuana use was a lifestyle choice. 

The Veteran is competent to report that he has had back pain and headaches since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find these reports to be credible.  The STRs do not show complaints or treatment related to the Veteran's back, including after the 1980 injury in which he injured his head.  Furthermore, the Board finds the Veteran's report at discharge of never having had recurrent back pain to be more persuasive than his reports beginning in 2008 of having had back pain since service.  It is also noted that the Veteran worked for ten years after service at Raytheon, where he reported lifting as much as 160 to 180 pounds and frequently lifting over 50 pounds.  The Board also does not find the Veteran's reports of smoking marijuana for 40 years due to back pain to be credible.  Based on when he made the claim in April 2013, this would actually place the origin of his back pain prior to service, which he does not contend.  Regarding headaches, the Veteran has not been consistent in reporting having had them since service.  He denied headaches at two separate VA examinations in October 2009, and January 2010 VA treatment records state that his headaches were associated with a recent prescription.  The Board also notes that the Veteran has not been consistent in his reports regarding the in-service motorbike accident in which he hurt his neck.  At the February 2014 Board hearing he said that this accident never occurred and that he needed a neck collar after walking into the wind of an airplane.  However, at July 2008 treatment the Veteran said that he was injured in an in-service motorcycle accident.  Regardless, the record does not show that he had had residuals related to the neck from an in-service injury.  The Board does note that the Veteran has been consistent and credible regarding the incident in service in which he fell and hit his back and head requiring sutures, notwithstanding minor inconsistencies about which year it occurred.

The Veteran has reported that a private treating provider told him that the in-service head injury caused his stroke.  The Board notes that a medical opinion cannot be rejected solely because it is based upon history supplied by the claimant and that a review of the claims file is not necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Furthermore, the Veteran is competent to report what he was told by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, given that the Veteran has been shown to be an unreliable historian regarding symptomatology, less probative value is given to his report of what the treating provider told him than to the VA examiner's opinions.

While the Veteran has made statements to the effect he has residuals of an in-service back injury and an in-service head injury, he is not competent to make such determinations.  His statements on etiology are therefore not probative.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  The VA examiners' opinions, including the addenda from March 2016 and April 2016, are adverse to the claim and are given probative value because the examiners carefully considered the Veteran's contentions and his medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Stefl, 21 Vet. App. 120, 124 (2007).  The opinion from January 2010 treatment that the Veteran had headaches consistent with TBI is not given probative value because of its speculative nature, given that the same neurologist also felt that they could be associated with the strokes.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).   Furthermore, the record does not otherwise show a diagnosis of TBI, and the VA examiner, whose opinions are discussed above, felt that the Veteran did not have TBI.  In addition, other VA treatment records state that the headaches were due to medication and resolved.

Because the evidence preponderates against the claims of service connection for residuals of a back injury and residuals of a head injury, to include strokes, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of a head injury, to include strokes, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


